Citation Nr: 1101405	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  09-01 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to a rating in excess of 10 percent for an 
appendectomy scar.



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel











INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1944 to July 1946.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a September 2007 rating decision 
by the Honolulu, Hawaii Department of Veterans Affairs (VA) 
Regional Office (RO) that continued a 10 percent rating for the 
appendectomy scar.  In January 2009, the Veteran requested a 
hearing before the Board in Washington, D.C.  In October 2010 
correspondence he indicated that he would not appear at such 
hearing scheduled in November 2010.

The September 2007 rating decision also denied service connection 
for alleged abdominal complications.  A November 2008 rating 
decision granted service connection for peritoneal adhesion 
status post partial small bowel resection associated with the 
appendectomy scar, separately rated 10 percent, resolving that 
issue.  The Veteran filed a notice of disagreement (NOD) with the 
rating assigned.  A December 2009 rating decision increased the 
rating for abdominal complications to 30 percent, and a statement 
of the case (SOC) in the matter was issued simultaneously.  The 
Veteran was advised in the cover letter to the SOC that he had to 
submit a substantive appeal within 60 days to perfect an appeal 
in the matter, otherwise the matter would be considered closed.  
He did not do so, and his appeal in the matter lapsed.  

The Board notes that in a communication that was received at the 
Board in November 2010, the Veteran discusses his proposal "for 
a negotiated settlement".  The Board has no jurisdiction in such 
matter; it considers appeals on matters which under 38 U.S.C.A. 
§ 511(a) are subject to a decision by the Secretary of VA.  
38 U.S.C.A. § 7104.  

In correspondence received at the Board apparently in late 
May 2010 the Veteran referred to a "new matter".  He 
discussed gastrointestinal symptoms he was experiencing, 
and what he believed to be their significance.  It is 
unclear whether this correspondence represents a new claim 
of service connection or a claim for an increased rating 
for disability that is already service-connected.  At any 
rate, neither matter has been adjudicated by an Agency of 
Original Jurisdiction (AOJ); therefore, the Board does not 
have jurisdiction in the matter(s).  The matter is 
referred to the AOJ for clarification and any appropriate 
action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's appendectomy scar is shown to be deep and linear 
(variously reported as 5 inches or 12 centimeters in length; 
during the pendency of this claim it is not shown to have been 
tender or painful, or to have caused any limitation of function.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
Veteran's appendectomy scar.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Codes 7801, 7804, 
7805 (as in effect for claims filed prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective 
May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A May 2008 letter 
provided such notice and the claim was thereafter adjudicated.  
See November 2008 statement of the case.

Regarding VA's duty to assist, the Veteran's service treatment 
records (STRs) and pertinent post-service treatment records are 
associated with the claims file.  He has not identified any 
pertinent evidence that is outstanding.  He was examined by VA in 
connection with this matter in May 2007 and October 2008.  The 
Board finds the examinations were adequate for rating purposes, 
as the examiners expressed familiarity with the pertinent medical 
history, and the findings included all information necessary for 
consideration of the applicable criteria.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  VA's duty to assist is met.

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence where appropriate and the Board's 
analysis will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4. The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Notably, where entitlement to compensation has already been 
established and increase in disability is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be 
appropriate in an increased-rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, 
as there is no indication (in the factual evidence of record) 
that at any time during the appeal period the Veteran's status 
post appendectomy residual scar warranted a higher rating, staged 
ratings are not indicated.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

The Board notes that the criteria for rating skin disability were 
revised, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 
23, 2008).  The announcement of the final regulation specifically 
states that the new criteria apply "to all applications for 
benefits received by VA on or after October 23, 2008" and that a 
Veteran rated under the skin criteria in effect prior to that 
date may request review under the revised criteria.  As the 
Veteran has not requested such review, and his claim was received 
prior to October 23, 2008, the revised criteria are not for 
consideration.  Regardless, the schedular criteria applicable in 
the instant case, i.e., those for 38 C.F.R. § 4.118, Code 7801 
have remained unchanged.   

A 10 percent rating is warranted for a deep scar with an area of 
at least 6 square inches (39 sq. cm.), but less than 12 square 
inches.  A 20 percent rating is warranted for a deep scar of at 
least 12 square inches (77 sq. cm.) but less than 72 square 
inches.  38 C.F.R. § 4.118, Code 7801.  Note one following 
provides that a deep scar is one associated with underlying soft 
tissue damage.  

Code 7805 provides that other scars will be rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118.  (The 
revised Code 7805 provides for such scars to be rated based on 
disabling effects not considered under the scar codes.)

A July 1946 rating decision granted the Veteran service 
connection for an appendectomy scar, rated 0 percent.  An August 
2004 rating decision assigned a 10 percent rating for the 
appendectomy scar.

The instant claim for increase was received in May 2006.

On May 2007 VA examination, the Veteran reported that he 
currently experiences mild pain in the scar off and on upon 
standing up or bending over.  Physical examination revealed a 5 
inch long thin painless scar in the right lower quadrant of the 
abdomen.  The examiner noted that the medial 1 inch of the scar 
was adherent to deeper structures.  The scar was not unstable; 
there was no elevation or depression of the surface contour; the 
scar was smooth; it was superficial; there was no inflammation, 
edema, or keloid formation; the scar was not deep; there was no 
noted induration or inflexibility of the skin in the area of the 
scar; there was no noted limitation of function caused by the 
scar; the scar was the same color as the Veteran's skin.  
Residual scar, status post appendectomy was diagnosed.

Kaiser records from 2006 to 2008 do not show any treatment for 
the Veteran's appendectomy scar.

On October 2008 VA examination, the Veteran denied that his 
appendectomy scar was painful.  Physical examination revealed, a 
"12 cm well-healed non-tender flesh colored flat superficial 
[w/] induration, adherence to underlying skin or inflexibility of 
skin and no inflammation, edema, or keloid formation and not 
limiting motion surgical scar right lower abdomen from 
appendectomy."   The examiner also described additional scars 
that were not from the appendectomy.  

In several letters, most recently in October 2010, the Veteran 
contends, in part:

"On many occasions, I requested that the Honolulu VA office 
to have a VA medical doctor make a causal connection if my 
scar tissues and abdominal complications for many years 
were related to the "botched" appendectomy procedures of 
July, August, September and October, 1944.  But the VA 
office showed no interest in the internal medical problems.  
The VA was more concerned about the cosmetic and 
disfigurement on the surface of the abdominal skin."

At the outset, the Board notes that the only matter before the 
Board at this time is the matter of the rating for his 
appendectomy scar.  Despite the Veteran's protestations to the 
contrary, the RO has adjudicated the matter of secondary service 
connection for abdominal disability; granted such benefit, 
assigning as separate rating in the matter: and he has allowed 
his appeal regarding that matter to lapse by failing to submit a 
timely substantive appeal (after the RO increased the initial 
rating assigned, and issued a statement of the case in the 
matter).  Significantly, the Veteran also has a gall bladder 
surgery scar which is nonservice-connected, and not for 
consideration herein. 

Furthermore, on May 2007 VA examination the examiner found that 
the medial inch of the Veteran's appendectomy was "adherent to 
deeper structure".  Under the regulatory definition noted above, 
this finding identifies the scar as a deep one (despite 
examiners' observations that it is not).  Significantly, the 
Veteran is not prejudiced by this finding, as deep scars may be 
afforded ratings in excess of 10 percent under the 38 C.F.R. 
§ 4.118 criteria, whereas superficial scars are not.

To warrant the next higher (20 percent) rating a deep scar must 
exceed 12 square inches (77 square cms.  Inasmuch as the 
Veteran's appendectomy scar is linear, and has been described as 
thin and 5 inches long or as 12 centimeters in length, it falls 
far short of the schedular criteria for a 20 percent rating.  

The Board notes that the Veteran's scar has been rated under 
Codes 7805-7804.   The August 2004 rating decision assigned this 
(maximum for superficial/painful scar) rating on the basis of a 
findings that the Veteran's complaint of off and on pulling 
sensation approximated the criteria for a 10 percent rating under 
Code 7804.  Inasmuch as Code 7801 criteria could potentially 
allow for a rating in excess of 10 percent, and in light of the 
more recent findings that indicate the scar is deep (but not 
tender or painful), the Board finds a rating under Code 7801 more 
appropriate.

The Board has also considered whether this claim warrants 
referral for extraschedular consideration.  Under Thun v. Peake, 
22 Vet App 111 (2008), there is a three-step inquiry for 
determining whether a Veteran is entitled to an extraschedular 
rating.  First, it must be determined whether the disability 
picture is such that schedular criteria are inadequate, i.e., 
whether there are manifestations of impairment that are not 
encompassed by the schedular criteria.  Second, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's appendectomy 
scar with the applicable schedular criteria, the Board found no 
clinically reported symptoms or functional impairment that are 
not encompassed by the schedular criteria.  [Notably if 
functional limitations were shown, a rating under Code 7805 would 
be for consideration.]  Consequently, the schedular criteria are 
not inadequate, and referral for consideration of an 
extraschedular rating is not necessary.  

Finally, as the record shows that the Veteran is currently 
employed as an attorney, the matter of entitlement to a total 
rating based on individual unemployability is not raised by the 
record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The preponderance of the evidence is against the Veteran's claim; 
accordingly, the benefit of the doubt doctrine does not apply.  
The claim must be denied.


ORDER

A rating in excess of 10 percent for appendectomy scar is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


